Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the input samples” and “the entire product” on line 6 and “the first shift” on line 7 lacks clear antecedent basis. It is unclear how the first and second paths can “process” the signal sample and how the products can be “shifted” since no processing and shifting means are recited in this claim, and what the “fixed point processing” and “changing a coefficient value” on lines 4-5 are.  Also,  it is unclear how the recitation “a plurality . . . shift” on lines2-7 is read on the preferred embodiment. Insofar as understood, no such limitation is seen on the drawings. The same is true for claim 12.
In claims 2 and 13, the recitation “samples” on line 2 is confusing because it is unclear if this is additional “samples” or a further recitation of the previously claimed “sample” on line 2 of claim 1.
In claim 8 and 18, it is unclear what the “coefficients” are.
In claims 9 and 19, it is unclear how the coefficients can be “configured” to implement the filters.
In claim 12, it is unclear what the “floating-point processing” is how this processing can be “emulated” since no emulating means is recited in this claim.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20  are rejected under 35 USC 103 as being unpatentable over Clemow et al (GB 2455806) cited in the IDS filed on 11/15/2021.   
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding claims 1 and 12, as the best construed, Clemow et al disclose the circuit as shown on Figures 1-9 comprising:
- a plurality of biquad sections (70A, 70B, 70C, 70D, 70E), each biquad section configured to receive a signal sample and generate a pair of output values (a value output from the multiplier (60) and a value output from the adder (62), ef. page 4, lines 27 - 29) and including a first path (58, 62) configured to process the signal sample based on fixed-point processing and a second path (60) configured to process the signal sample based on changing a coefficient value (H1).
          Clemow et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
- the signal sample in the second path is processed by shifting the coefficient value in one direction and after forming a product of the signal sample and a changed coefficient value, shift the product in the opposite direction so as to correct for the first shift as called in claim 1. 
However, Clemow et al suggest on page 5, lines 14 -27,  how to multiply data samples by coefficients requiring different accuracy as in the example shown in the table shown on page 5. It suggests implementing the multiplication by the coefficients "with a combination of bit-shift and a multiply. It would be obvious to the skilled person, to bit- shift the coefficient requiring a higher accuracy (e.g. Hy and H, in the last row of the table on page 5) to the left before multiplication, and to bit-shift the product to the right by the same amount for the purpose of obtaining a correct result. 
Regarding to claims 2 and 13,  wherein the infinite impulse response filter is further configured to receive a sequence of N-bit input signal samples, which are processed by at least one of the plurality of biquad sections, is implicit in document D1 which discloses a digital filter. Digital filters are designed to receive a sequence of N-bit input 2 signal samples and output a sequence of output samples. 
Regarding to claims 3 and 14, wherein the infinite impulse response filter further includes a plurality of delay elements configured to delay an N-bit input signal sample, wherein the delayed N-bit input signal sample generated by the delay elements is input to the first path and second path of a corresponding biquad section, Clemow discloses delay elements (52, 56), cf. page 4, lines 11 - 23, figure 2, describing in detail a single biquad stage. 
Regarding to claims 4 and 15, wherein the plurality of biquad sections include a feedback path receiving a processed output signal from the accumulator, see page 6, lines 9 - 14; figure 3. 
Regarding to claims 5, 11 and 16,  wherein  the first second path is configured to multiply and shift the received signal sample, see page 4, lines 11 - 28, page 5, lines 14 - 27, figure 2. 3.5 
Regarding to claims 6-7, as understood, wherein the first second path comprises a multiplier component, see page 4, lines 11 - 23, figure 2, disclosing a multiplier component (60). , Implementing bit-shifting operations mentioned on page 5, lines 14 - 27, with a plurality |of multiplexers is a routine in the art. 
Regarding to claims 8 and 18, wherein  the coefficients are configurable to  implement low pass filter, see page 8, line 25 - page 9,
Regarding to claims 9 and 19, wherein  the accumulator comprises a first adder (104) configured to sum the output values from the first path and a second adder (108, 112, 116, 120) configured to sum the output values from the second path, see page 5, line 29 - page 7, line 33; figure 3 
Regarding to claims 10 and 20, wherein  the accumulator further comprises a register (102) configured to store and output the accumulated value, which is the sum of the output values from the first path and the output values of the second path, and which is fed back into the first adder (104), see page 5, line 29 - page 7, line 33; figure 3.
Regarding to claim 17, wherein  a correction path comprises a coefficient that has been changed by shifting, an integer multiplier for multiplying the signal sample by a changed coefficient, and a bit shifting of the product consisting of a plurality of multiplexers to compensate for the earlier change of the coefficient.


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842